IN THE SUPREME COURT OF THE STATE OF DELAWARE

  IN THE MATTER OF THE                 §
  PETITION OF JERMAINE                 §   No. 174, 2022
  CARTER FOR A WRIT OF                 §
  MANDAMUS                             §
                                       §   Court Below–Superior Court
                                       §   of the State of Delaware
                                       §
                                       §
                                       §   Cr. ID No. 0810013184 (N)
                                       §
                                       §

                          Submitted: July 12, 2022
                          Decided:   July 18, 2022

                                      ORDER

      On June 29, 2022, the Chief Deputy Court Clerk issued a notice, sent by

certified mail, directing the appellant, Jermaine Carter, to show cause why his appeal

should not be dismissed for his failure to pay the Supreme Court filing fee or file a

motion to proceed in forma pauperis. Carter received the notice on July 1, 2022. A

timely response to the notice to show cause was due on or before July 11, 2022. To

date, Carter has not paid the Supreme Court filing fee, filed a motion to proceed in

forma pauperis, or responded to the notice to show cause. Dismissal of this action

is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                              BY THE COURT:

                              /s/ Gary F. Traynor
                              Justice




                                       2